ORDER DISMISSING APPEAL
GARY M. BEAUDRY, Chief Justice.
Upon review of the Notice of Appeal and Stay of Judgement filed on August 20, 1998 this court finds that the appeal was not filed on a timely basis. Judgement on the matter was issued August 4, 1998 and counsel for Appellant filed with Chief Justice Beaudry a Notice of Appeal on August 21, 1998, more than fifteen(15) days after Judgement. Defendant David Dale filed a Notice of Appeal on August 25, 1998; and counsel for Appellant Leighton Reum filed a Notice of Appeal and Stay of Judgement on August 27,1998. None of the aforementioned pleadings were filed on a timely basis.
NOWTHEREFORE, it is the order of this Court that this matter be dismissed without prejudice.